DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Citizen Holdings Co., LTD (CN 10616748A).
In considering claim 1, Citizen Holdings Co., LTD discloses all the claimed subject matter, note 1) the claimed an optical fiber scanner array is met by the optical fiber arrays 25R, 25G, and 25B (Figs. 1-3B, paragraph #0056 to paragraph #0062), 2) the claimed a light source, which is located on an incident light path of the optical fiber scanner array is met by the light source unit 10 (Figs. 1-3B, paragraph #0056 to paragraph #0062), and 3) the claimed an adjustment and control module assembly, which is configured to couple, according to a virtual scene to be displayed, light emitted by the light source into the optical fiber scanner array, and to control the optical fiber scanner array to project pencil beams to a plurality of virtual object points corresponding to the virtual scene and located in space, such that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams is met 
In considering claim 9, Citizen Holdings Co., LTD discloses all the claimed subject matter, note 1) the claimed extracting, from a virtual scene to be displayed, spatial position information of each virtual object point in a plurality of virtual object points corresponding to the virtual scene to be displayed, wherein the spatial position information comprises direction information and depth information of the virtual object point relative to the projection device is met by detecting the depth position information from the image (Figs. 1-3B, paragraph #0073 to paragraph #0082), and 2) the claimed controlling an optical fiber scanner array in the projection device to project pencil beams to the plurality of the virtual object points according to the virtual scene to be displayed, so that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams is met by the control unit 40 which controls the fiber bundle combiner 12 (Figs. 1-3B, paragraph #0056 to paragraph #0062 and paragraph #0079).
Allowable Subject Matter
4.	Claims 2-8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Chow et al. (US Patent No. 6,518,997 B1) disclose grid array inspection system and method.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

March 10, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422